Exhibit Westport Announces Fourth Quarter & Year End Conference Call for Monday, June 8, 2009 June 1, 2009 VANCOUVER, BC – Westport Innovations Inc. (TSX:WPT/ Nasdaq:WPRT) , a global leader in alternative fuel, low-emissions transportation technologies, will disclose its fourth quarter and fiscal year 2009 financial results on Monday, June 8, 2009 after market close. To coincide with the disclosure, Westport has scheduled a conference call for Monday, June 8, 2009 at 2:00 pm Pacific Time (5:00 pm Eastern Time). The public is invited to listen to the conference call in real time or by replay. To access the conference call by telephone, please dial: 866-226-1793 (North America Toll-Free) or 416-340-2218. To access the conference call replay after the call, please dial 800-408-3053 or 416-695-5800 using the passcode #6673030.
